Citation Nr: 0811152	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2000 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDING OF FACT

The veteran does not have a current diagnosis of a chronic 
heart disorder related to military service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in May 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that VA 
did not provide the veteran with a medical examination, but 
finds that an examination was not required in this case.  VA 
is only required to provide medical examinations or obtain 
medical opinions in certain circumstances.  38 U.S.C.A. 
§5103A(d); 38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arteriosclerosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records reveal that he was 
treated for chest pain inservice.  A March 2000 Emergency 
Medical Services (EMS) record notes the veteran's complaints 
of a dull throbbing pain in his left chest cavity without 
radiation.  A March 2000 Naval Hospital report reveals the 
veteran's complaints of sudden sharp, burning, and stabbing 
pain in the left chest while performing marching drills.  The 
report noted that the veteran's chest pain seemed to be 
exacerbated by being emotionally upset after someone was 
yelling.  There was associated shortness of breath and a 
clammy feeling that resolved with the chest pain.  The 
veteran reported that he had a similar episode the morning 
before his admission to service, during which he felt 
nauseous and vomited.  

Physical examination revealed the veteran to be alert and 
oriented with a somewhat depressed affect and in no apparent 
distress.  His temperature was 99.1 degrees, his pulse was 
82, his respiratory rate was 20, and his blood pressure was 
114/61.  The veteran was 5'7" tall and weighed 74 kilograms.  
Cardiovascular examination revealed a regular rate and rhythm 
without murmur, gallop, or rub.  His chest was without 
tenderness to palpation.  Laboratory tests showed CPK 251, 
LDH 701, AST 34, and a CK/MV percent of 4.7.  Myoglobin was 
43 and troponin was 13.9.  A chest x-ray was within normal 
limits, and an initial electrocardiogram (EKG) showed 
decreased R waves in V1 and V2 with prominent R waves in V3-
V6 with probable strain pattern T-wave inversion V3-V6.  
Subsequent EKGs showed intermittent T-wave inversion inferior 
lateral leads.  No ST elevation, depression, or Q waves were 
noted.  A treadmill test was performed which showed no 
evidence of ischemia.  The veteran exercised at 76% maximum 
predicted heart rate without chest pain or EKG changes.  He 
achieved 10.1 METS.  An echocardiogram was also performed, 
and the results were normal.  The diagnosis was "rule out 
myocardial infarction."  The physician noted that the 
veteran's chest pain was associated with an elevated troponin 
and CK, but normal MB fraction.  The veteran had no further 
similar significant chest pain or other symptoms during his 
hospital stay.  The physician ultimately found the veteran 
unfit for military service given his "possible history of 
myocardial infarction" and his "refusal to undergo cardiac 
cathertization to rule out significant heart disease."

The veteran's service personnel records reveal that in March 
2000, he was discharged to a medical holding company with a 
discharge diagnosis of "possible myocardial infarction."

Private medical treatment records from October 2004 reveal 
the veteran's complaints of chest pain.  The veteran reported 
a history of chest pain on and off in the past.  The veteran 
also stated that he has done relatively well with his chronic 
chest pains over the last four years, and described them as a 
prickling sensation in his chest with occasional sharp 
qualities.  The veteran reported that he was a smoker, but 
that he intended to quit.  He stated that he occasionally 
uses alcohol, he drinks eight cups of caffeine per day, and 
he rarely exercises.  The veteran denied a family history for 
premature coronary artery disease.  

Physical examination revealed that the veteran's blood 
pressure was 117/70, his heart rate was 66, his respiratory 
rate was 14, and his weight was 168 pounds.  His skin was 
well-perfused, and his neck was supple.  Carotid upstrokes 
were brisk and there were no carotid bruits.  His lungs were 
clear.  A cardiovascular examination revealed a regular rate 
and rhythm with a normal S1 and S2 without rubs or gallops.  
His chest had normal contour and was non-tender.  His abdomen 
was soft and bowel sounds were present.  No masses or bruits 
were noted.  The veteran's extremities demonstrated no edema, 
and his distal pulses were 2+/4 at the radials and dorsalis 
pedis bilaterally.  An EKG was performed, which demonstrated 
normal sinus rhythm, normal conduction interval, and no ST/T-
wave abnormalities of significance.  The physician diagnosed 
chest pain.

A December 2004 private hospital treatment record revealed 
that the veteran underwent an x-ray of the chest.  The x-ray 
revealed no acute cardiopulmonary disease.

In a July 2004 statement and a January 2005 substantive 
appeal, the veteran contended that, because his heart 
problems started during service, his heart disorder must be 
service-connected.

The Board finds that the medical evidence of record does not 
support a finding of service connection for a heart disorder.  
Although the veteran's service medical records reveal 
complaints of chest pain and a diagnosis of "rule out 
myocardial infarction" inservice, there is simply no medical 
evidence that the veteran has a current heart disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In October 2004, the 
veteran underwent a private examination performed by a 
cardiologist.  A physical examination performed at that time 
was normal, and an EKG was also normal.  As such, the 
diagnosis was chest pain.  In addition, a December 2004 chest 
x-ray was normal.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board notes that the 
veteran has alleged that his history of chest pain warrants 
service-connection.  However, while the veteran is competent 
to testify to his symptoms of chest pain, as a lay person, he 
is not competent to diagnose a current disability or to 
assert that a relationship exists between his period of 
service and his chest pain.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In addition, it is important for 
the veteran to understand that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, in the absence of competent medical evidence showing a 
known clinical diagnosis of a heart disorder, the claim must 
be denied.  See Degmetich, 104 F.3d at 1332 (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  
Accordingly, service connection for a heart disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


